UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4002


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RODNEY BERNARD BREWER, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Huntington. Robert C. Chambers, Chief District Judge. (3:12-cr-00109-1)


Submitted: June 6, 2017                                           Decided: July 21, 2017


Before TRAXLER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne, Research & Writing
Specialist, Rhett H. Johnson, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Charleston, West Virginia, for Appellant. Carol A.
Casto, United States Attorney, Lisa G. Johnston, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Bernard Brewer, Jr., appeals the district court’s order revoking his

supervised release and sentencing him to a twenty-one month term of imprisonment.

Brewer argues that in lieu of prison, the district court should have ordered him to

participate in an outpatient drug treatment program. For the reasons that follow, we

reject Brewer’s argument and affirm the district court.

       Under 18 U.S.C. § 3583(g), a district court must revoke supervised release and

impose a term of imprisonment for a defendant who illegally possesses a controlled

substance or tests positive for such substances more than three times in one year. Brewer

has conceded that this provision applies to him. Appellant’s Br. at 8–9.

       With that said, 18 U.S.C. § 3583(d) directs the district court to “consider whether

the availability of appropriate substance abuse treatment programs, or an individual’s

current or past participation in such programs, warrants an exception” from the above-

described mandatory revocation rule. Relying on 18 U.S.C. § 3583(d), Brewer asked the

district court for the opportunity to participate in an outpatient drug treatment program

(having been denied inpatient treatment opportunities due to his status as a convicted sex

offender).

       The district court denied this request, reasoning that outpatient treatment would be

insufficient to restrain Brewer from endangering the community, and would potentially

be inadequate to address Brewer’s drug problems.          Ultimately, the court sentenced

Brewer to a twenty-one month term of imprisonment—i.e., the bottom of the applicable

Sentencing Guideline imprisonment range.

                                             2
       “We review a district court’s ultimate decision to revoke a defendant’s supervised

release for abuse of discretion.” United States v. Padgett, 788 F.3d 370, 373 (4th Cir.

2015). “We will not disturb a district court’s revocation sentence unless it falls outside

the statutory maximum or is otherwise plainly unreasonable.” Id. (internal quotation

marks omitted).

       We conclude that the district court acted well within its discretion in sentencing

Brewer to prison rather than directing him to an outpatient drug treatment program. The

record in this case justifies the district court’s position that Brewer posed a threat to

community safety: Brewer had an extensive criminal history, serious drug problems, and

a record of repeated violations of conditions of supervised release. It was therefore

reasonable for the district court to send Brewer to prison, where he can be considerably

restrained, instead of an outpatient drug treatment program, where he generally would not

encounter strict supervision and structure.

       Of note, the record also shows that Brewer continued to test positive for controlled

substances even after his probation officer referred him to an outpatient drug treatment

program in 2016. This evidence lends support to the district court’s skepticism regarding

the adequacy of outpatient treatment to solve Brewer’s drug problems.

       Accordingly, we affirm the district court’s sentencing decision. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this Court and argument would not aid the decisional process.

                                                                              AFFIRMED



                                              3